 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11    ESTATE OF ARMANDO VARGAS, et al.,                  Case No. 1:16-cv-01240-DAD-EPG

12                           Plaintiffs,
                                                         ORDER RE: STIPULATED REQUEST FOR
13           v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    DOUG BINNEWIES, et al.,

15                           Defendants.                 (ECF No. 86)

16

17         Plaintiff, Estate of Armando Vargas and Gloria Redondo, and Defendants, Doug

18    Binnewies, Codie Hart, Julia Patterson, Deputy Cooper, Deputy Reeder, Deputy Day, Deputy

19    Detrich, and Deputy Jay, have filed a stipulation to dismiss the entire action with prejudice

20    (ECF No. 86). In light of the stipulation, the case has ended and is dismissed with prejudice.

21    See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

22    Accordingly, the Clerk of the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     December 9, 2019                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
